Exhibit 10.28

WAIVER, CONSENT, AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND

AMENDMENT NUMBER ONE TO SECURITY AGREEMENT

This WAIVER, CONSENT, AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND AMENDMENT
NUMBER ONE TO SECURITY AGREEMENT (this “Amendment”), dated as of December 31,
2009, is entered into by and among POWERWAVE TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), the lenders identified on the signature pages hereof
(such lenders, and the other lenders party to the below-defined Credit
Agreement, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company,
as the arranger and administrative agent for the Lenders (“Agent”), and in light
of the following:

W I T N E S S E T H

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of April 3, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower and Agent are parties to that certain Security Agreement,
dated as of April 3, 2009 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, Borrower has informed Agent that the following Events of Default have
occurred and are continuing under Section 8.2(a) of the Credit Agreement
(collectively, the “Designated Events of Default”): (a) on August 24, 2009,
Powerwave Technologies (Wuxi) Co. Ltd. declared and paid a dividend of
$17,294,236.53 to Powerwave Overseas Holdings Limited (“POHL”) in violation of
Section 6.9 of the Credit Agreement, (b) on September 25, 2009, Powerwave Comtek
OY. declared and paid a dividend of EUR 15,700,000 to POHL in violation of
Section 6.9 of the Credit Agreement, (c) on December 1, 2009, POHL repurchased
4,725,161 shares of its common Stock held by Powerwave Technologies Sweden AB
for £4,725,161 in violation of Section 6.9 of the Credit Agreement, (d) Borrower
failed to deliver to Agent the Collateral reporting required by clauses (b) –
(f) of Schedule 5.2 of the Credit Agreement for the week commencing on
November 30, 2009, the week commencing on December 7, 2009, the week commencing
on December 14, 2009, and the week commencing on December 21, 2009, and
(e) Borrower failed to deliver to Agent certain pledge agreements, pledged
interests addendum and/or appropriate certificates and powers or financing
statements, hypothecating at least 65% of the total outstanding voting Stock of
Powerwave Technologies (Thailand) Ltd. (collectively, the “Deliverables”) by the
deadline set forth in Section 5.11(b) of the Credit Agreement;

WHEREAS, Borrower has requested that Agent and Lenders (a) waive the Designated
Events of Default; and (b) extend the deadline set forth in Section 5.11(b) of
the Credit Agreement for the delivery of the Deliverables to Agent;

WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement and the Security Agreement; and

WHEREAS, upon the terms and conditions set forth herein, the parties hereby
agree to amend the Credit Agreement and Security Agreement as follows.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement, as amended hereby.

2. Amendments to Credit Agreement.

(a) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of “EBITDA” as follows:

““EBITDA” means, with respect to any fiscal period, determined on a consolidated
basis in accordance with GAAP, Borrower’s consolidated net earnings (or loss)
for such period, minus, extraordinary gains, foreign currency translation gains,
and interest income for such period, plus, (a) non-cash extraordinary losses,
non-cash restructuring charges, and non-cash impairment charges for such period,
(b) interest expense for such period, (c) income taxes for such period,
(d) depreciation and amortization for such period, (e) non-cash stock
compensation charges for such period, (f) cash restructuring charges for the
fiscal year 2009 in an aggregate amount not to exceed $3,000,000, and
(g) foreign currency translation losses for such period; provided that, anything
to the contrary contained in the foregoing notwithstanding, the calculation of
Borrower’s consolidated net earnings (or loss) for any period shall not include
any of Borrower’s gains resulting from its repurchase of the 1.875% Convertible
Notes or the 3.875% Convertible Notes.”

(b) The definition of “Permitted Intercompany Advances” appearing in Schedule
1.1 to the Credit Agreement is hereby amended by (i) deleting the phrase
“$20,000,000” appearing therein and (ii) replacing such phrase with
“$15,000,000”.

(c) Section 7(a) of the Credit Agreement is hereby amended by amending and
restating the table in such section in its entirety as follows:

 

“Applicable Amount

 

Applicable Period

$27,000,000   For the 12 month period ended April 4, 2010 $28,000,000   For the
12 month period ended July 4, 2010 $27,000,000   For the 12 month period ended
October 3, 2010 $29,000,000   For the 12 month period ended January 2, 2011 and
for each 12 month period ended as of the end of each fiscal quarter thereafter”

 

2



--------------------------------------------------------------------------------

(d) Section 9.1 of the Credit Agreement is hereby amended by adding the
following sentence immediately after clause (b) thereof:

“Upon the occurrence and during the continuation of an Event of Default, upon
the instruction of the Required Lenders, Agent shall exercise all other rights
and remedies available to it or the Lenders under the Loan Documents or under
applicable law.”

(e) Section 15.1 of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof as follows:

“Each Lender hereby designates and appoints WFF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15.”

(f) Schedule 5.2 to the Credit Agreement is hereby amended by (i) deleting the
reference to “$20,000,000” appearing therein and (b) replacing such phrase with
“$15,000,000”.

3. Amendment to Security Agreement. The definition of “Triggering Event”
appearing in Section 1.1(eee) of the Security Agreement is hereby amended by
(i) deleting the reference to “$20,000,000” appearing therein and (ii) replacing
such phrase with “$15,000,000”.

4. Waiver. The provisions of the Credit Agreement and the other Loan Documents
to the contrary notwithstanding, and subject to the satisfaction of the
conditions precedent set forth in Section 6 hereof, Agent and the undersigned
Lenders hereby (a) waive the Designated Events of Default and (b) extend the
deadline set forth in Section 5.11 of the Credit Agreement for the delivery to
Agent of the Deliverables to January 15, 2010; provided, however, nothing
herein, nor any communications among Borrower, Agent, or any Lender, shall be
deemed a waiver with respect to any Events of Default, other than the Designated
Events of Default, or any future failure of Borrower to comply fully with any
provision of the Credit Agreement or any provision of any other Loan Document,
and in no event shall this waiver be deemed to be a waiver of enforcement of any
of Agent’s or Lenders’ rights or remedies under the Credit Agreement and the
other Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 9.1 of the Credit Agreement, with respect to
any other Defaults or Events of Default now existing or hereafter arising.
Except as expressly provided herein, Agent and each Lender hereby reserves and
preserves all of its rights and remedies against Borrower under the Credit
Agreement and the other Loan Documents, at law (including under the Code), in
equity, or otherwise including, without limitation, the right to declare all
Obligations immediately due and payable pursuant to Section 9.1 of the Credit
Agreement.

5. Consent. The provisions of the Credit Agreement and the other Loan Documents
to the contrary notwithstanding, and subject to the satisfaction of the
conditions precedent set forth in Section 6 hereof, Agent and the undersigned
Lenders hereby consent to (a) the payment of a non-cash dividend by Powerwave
Hungary Kft to POHL in the form of forgiveness of the intercompany loan owed by
POHL to Powerwave Hungary Kft, (b) the payment of a non-cash dividend by
Powerwave Technologies Germany GmbH to Powerwave Technologies Sweden AB in the
form of forgiveness of the intercompany loan owed by Powerwave Technologies
Sweden AB to Powerwave Technologies Germany GmbH, (c) the payment of non-cash
capital contributions by Powerwave Technologies Sweden AB to Powerwave
Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda and LGP
Telecom Ltda. in the form of forgiveness of the intercompany loans owed by
Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda
and LGP Telecom Ltda. to Powerwave Technologies Sweden AB.

 

3



--------------------------------------------------------------------------------

6. Conditions Precedent to the Effectiveness of this Amendment. The
effectiveness of this Amendment (and the Consent contained within this
Amendment) is subject to the fulfillment, to the reasonable satisfaction of
Agent (or a written waiver by Agent) of each of the following conditions:

(a) Agent shall have received, in immediately available funds, the Amendment Fee
referred to in Section 9(b) hereof;

(b) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;

(c) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct, and complete in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Agent, or any Lender; and

(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.

7. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:

(a) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action, (ii) do not and will not (A) violate any material provision of
any federal, state, or local law or regulation applicable to it or its
Subsidiaries, the Governing Documents of it or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
(other than the Convertible Notes Documents) of it or its Subsidiaries except to
the extent that any such conflict, breach or default could not individually or
in the aggregate reasonably be expected to have a Material Adverse Change,
(C) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Convertible Notes Documents,
(D) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens,
(E) require any approval of any Loan Party’s interestholders or any approval or
consent of any Person under any Material Contract (other than the Convertible
Notes Documents) of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change or (F) require any approval of any Person under any Convertible
Notes Documents, other than consents or approvals that have been obtained and
that are still in force and effect.

(b) The execution, delivery, and performance by it of this Amendment do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (i) consents
or approvals that have been obtained and that are still in

 

4



--------------------------------------------------------------------------------

force and effect, (ii) filings and recordings with respect to the Collateral to
be made, or otherwise delivered to the Agent for filing or recordation, and
(iii) filings to be made with the Securities and Exchange Commission in
connection with Borrower’s reporting obligations pursuant to the Securities
Exchange Act of 1934, as amended.

(c) This Amendment, and each other Loan Document to which it is or will be a
party, when duly executed and delivered by it, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower.

(e) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment.

(f) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true, complete, and correct in
all material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date in which case such representations and warranties shall be true,
correct and complete in all material respects as of such earlier date).

(g) This Amendment has been entered into without force or duress, of the free
will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.

(h) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.

8. Acknowledgments. Borrower hereby acknowledges, confirms and agrees that

(a) as of December 31, 2009, the aggregate outstanding principal amount of the
Loans under the Credit Agreement was $5,184,036.72 and that such principal
amount is payable pursuant to the Credit Agreement as modified hereby without
defense, offset, withholding, counterclaim, or deduction of any kind;

(b) Agent, for itself and for the benefit of the Lenders, has and shall continue
to have valid, enforceable and perfected first-priority liens upon and security
interests in substantially all of the assets of Borrower (subject only to
Permitted Liens), granted to Agent, for itself and the benefit of the Lenders,
pursuant to the Loan Documents; and

(c)(i) each of the Loan Documents to which it is a party has been duly executed
and delivered to the Agent and the Lenders thereto by Borrower, and each is in
full force and effect as of the date hereof, (ii) the agreements and obligations
of Borrower contained in such documents and in this Agreement constitute the
legal, valid and binding obligations of Borrower and guaranteed indebtedness of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such

 

5



--------------------------------------------------------------------------------

enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, and as of the date hereof Borrower has no valid defense to
the enforcement of the Obligations, and (iii) Agent and each Lender are and
shall be entitled to the rights, remedies and benefits provided for in the Loan
Documents and under applicable law or at equity.

9. Payment of Costs and Fees.

(a) Borrower shall pay to Agent all reasonable out-of-pocket costs and expenses
of the Lender Group (including, without limitation, the reasonable fees and
disbursements of outside counsel to Agent and each Lender) incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto.

(b) Borrower shall pay to Agent an amendment fee in the amount of $35,000
(“Amendment Fee”) which Amendment Fee shall be retained by Agent (solely for its
account and for the account of its Affiliates that are Lenders, but not for the
account of any other Lender). Such Amendment Fee shall be fully earned and
non-refundable on the date hereof.

10. Choice of Law and Venue; Jury Trial Waiver.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 9.

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6



--------------------------------------------------------------------------------

11. Release.

(a) Effective on the date hereof, Borrower, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges Agent and each Lender, each of
their respective Affiliates, and each of their respective successors in title,
past, present and future officers, directors, employees, limited partners,
general partners, investors, attorneys, assigns, subsidiaries, shareholders,
trustees, agents and other professionals and all other persons and entities to
whom Agent or any Lender would be liable if such persons or entities were found
to be liable to Borrower (each a “Releasee” and collectively, the “Releasees”),
from any and all past, present and future claims, suits, liens, lawsuits,
adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which Borrower ever had from the beginning of the world to the date
hereof, now has, or might hereafter have against any such Releasee which
relates, directly or indirectly to the Credit Agreement, any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents. As to each and every claim
released hereunder, Borrower hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

(b) As to each and every claim released hereunder, Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

(c) Borrower acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(d) Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Borrower further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents. If Borrower or any of
its successors, assigns, or officers,

 

7



--------------------------------------------------------------------------------

directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through them violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by such Releasee as a result
of such violation.

12. Reaffirmation of Obligations. Borrower hereby reaffirms and its obligations
under each Loan Document to which it is a party. Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted, pursuant to and in connection with the
Security Agreement or any other Loan Document, to Agent, as collateral security
for the obligations under the loan documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain Collateral for such obligations from and after the date hereof.

13. Effect on Loan Documents.

(a) The Credit Agreement and the Security Agreement, each as amended hereby, and
each of the other Loan Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents (other than as specified herein), and shall not operate as a
consent to any matter under the Loan Documents (other than as specified herein).
Except for the amendments to the Credit Agreement and the Security Agreement
expressly set forth herein, the Credit Agreement, the Security Agreement and
other Loan Documents shall remain unchanged and in full force and effect. Except
as provided herein, the execution, delivery and performance of this Amendment
shall not operate as a waiver of or as an amendment of, any right, power or
remedy of the Lenders in effect prior to the date hereof. The amendments set
forth herein are limited to the specifics hereof and shall neither excuse any
future non-compliance with the Credit Agreement or the Security Agreement, nor
operate as a waiver of any Default or Event of Default. To the extent any terms
or provisions of this Amendment conflict with those of the Credit Agreement, the
Security Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement and the Security Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement or
the Security Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “the Security Agreement”, “thereunder”, “therein”, “thereof”
or words of like import referring to the Credit Agreement or the Security
Agreement, shall mean and be a reference to the Credit Agreement or the Security
Agreement, as applicable, as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

 

8



--------------------------------------------------------------------------------

(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.

14. Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effect as of the date hereof and as amended hereby.

15. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

16. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

17. Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by Borrower and the Required
Lenders.

18. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

19. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation,

as Borrower

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO WAIVER, CONSENT, AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

AND AMENDMENT NUMBER ONE TO SECURITY AGREEMENT WAIVER]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company,

as Agent and as a Lender

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO WAIVER, CONSENT, AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

AND AMENDMENT NUMBER ONE TO SECURITY AGREEMENT WAIVER]